Case 2:19-cv-01018-VAP-AGR Document 64-3 Filed 07/31/20 Page 1 of 3 Page ID #:440




    1   Mark D. Nielsen, Esq., No. 210,023
           mnielsen@cislo.com
    2   Daniel M. Cislo, Esq., No. 125,378
           dan@cislo.com
    3   Rebecca Makitalo, Esq., No. 330,258
           rmakitalo@cislo.com
    4   CISLO & THOMAS LLP
    5   12100 Wilshire Boulevard, Suite 1700
        Los Angeles, California 90025
    6   Telephone: (310) 451-0647
        Fax: (310) 394-4477
    7   Attorneys for Defendant,
    8   C S P YEMAYA INTERNATIONAL, INC.
    9
                           UNITED STATES DISTRICT COURT
   10
                         CENTRAL DISTRICT OF CALIFORNIA
   11
   12
        INDIO PRODUCTS, INC., a         )      CASE NO. 2:19-cv-01018 VAP (AGRx)
   13   California Corporation,         )
                                        )      [Hon. Virginia A. Phillips]
   14                Plaintiff,         )
                                        )      [PROPOSED] ORDER GRANTING
   15                                   )      CISLO & THOMAS, LLP’S
              vs.                       )      UNOPPOSED MOTION FOR LEAVE
   16                                   )      TO WITHDRAW AS COUNSEL OF
                                        )      RECORD FOR DEFENDANT
   17   C S P YEMAYA INTERNATIONAL, )
        INC., a California Corporation, )
   18                                   )
   19                Defendant.         )
                                        )
   20                                   )

   21
   22
   23
   24
   25
   26
   27
   28
                                                                Case 2:19-cv-01018-VAP-AGR Document 64-3 Filed 07/31/20 Page 2 of 3 Page ID #:441




                                                                                         1                                                             [PROPOSED] ORDER
                                                                                         2               WHERFORE, the Court having considered Cislo & Thomas LLP’s
                                                                                         3    Unopposed Motion for Leave to Withdraw as Counsel of Record for Defendant and
                                                                                         4    the papers submitted therewith, and finding good cause shown,
                                                                                         5    IT IS HEREBY ORDERED that:
                                                                                         6               Cislo & Thomas LLP’s motion for leave to withdraw as counsel of record for
                                                                                         7    Defendant C S P Yemaya International, Inc. is GRANTED.
                                                                                         8
                                                                                         9    IT IS SO ORDERED.
                                                             Facsimile: (310) 394-4477




                                                                                         10
                                                                                         11   Dated:                                         , 2020
CISLO & THOMAS LLP




                                                                                                                                                                                Hon. Virginia A. Phillips
                                          Los Angeles, California 90025




                                                                                         12
                                            12100 Wilshire Boulevard




                                                                                                                                                                                United States District Judge
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14
                                                                                         15   Presented by:
                        Telephone: (310) 451-0647




                                                                                         16   CISLO & THOMAS LLP
                                                                                         17   /s/Mark D. Nielsen       O
                                                                                         18   Mark D. Nielsen
                                                                                              Daniel M. Cislo
                                                                                         19
                                                                                              Rebecca Makitalo
                                                                                         20   Attorneys for Defendant,
                                                                                         21   C S P YEMAYA INTERNATIONAL, INC.

                                                                                         22   Dated: July 31, 2020
                                                                                         23   \\Srv-db\tmdocs\19-38393\[Proposed] Order Granting Cislo & Thomas, LLP's Unopposed Motion for Leave to Withdraw as Counsel for Defendant.docx

                                                                                         24
                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                                                          1
                                                                Case 2:19-cv-01018-VAP-AGR Document 64-3 Filed 07/31/20 Page 3 of 3 Page ID #:442




                                                                                         1                                       CERTIFICATE OF SERVICE
                                                                                         2            I hereby certify that on July 31, 2020, I electronically filed the foregoing document with the
                                                                                         3    clerk of court for the U.S. District Court, Central District of California, using the electronic case
                                                                                              filing system of the court.
                                                                                         4
                                                                                                     I hereby certify that on July 31, 2020, I caused the foregoing document to be served by the
                                                                                         5    Court’s Electronic Filing System:
                                                                                         6
                                                                                                                              Edward W. Lukas, Jr., Esq.
                                                                                         7                          HARRINGTON, FOXX, DUBROW & CANTER, LLP
                                                                                                                           333 South Hope Street, Suite 1000
                                                                                         8                                Los Angeles, California 90071-1429
                                                                                         9                                    Telephone: (213) 489-3222
                                                             Facsimile: (310) 394-4477




                                                                                                                                 Fax: (213) 623-7929
                                                                                         10                                      elukas@hfdclaw.com
                                                                                         11                                         Linda D. Mettes, Esq.
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12                                      BROOKS KUSHMAN P.C.
                                            12100 Wilshire Boulevard




                                                                                                                                1000 Town Center, 22nd Floor
            Attorneys at Law




                                                                                         13                                      Southfield, Michigan 48075
                                                   SUITE 1700




                                                                                                                                     Tel: (248) 358-4400
                                                                                         14                                         Fax: (248) 358-3351
                                                                                                                                lmettes@brookskushman.com
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16                                    Anita C. Marinelli, Esq.
                                                                                                                    MILLER, CANFIELD, PADDOCK and STONE, PLC
                                                                                         17                                150 W. Jefferson Ave., Suite 2500
                                                                                                                               Detroit, Michigan 48226
                                                                                         18                                      Tel: (313) 496-7971
                                                                                         19                                      Fax: (313) 496-7500
                                                                                                                             Marinelli@millercanfield.com
                                                                                         20
                                                                                                     FEDERAL: I declare, under penalty of perjury under the laws of the United States of
                                                                                         21          America that the foregoing is true and that I am employed in the office of a member of the
                                                                                         22          Bar of this Court at whose direction the service was made.

                                                                                         23          Executed on July 31, 2020, at Los Angeles, California.
                                                                                         24
                                                                                         25                                                         /s/Laura Banuelos
                                                                                                                                                    Laura Banuelos
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                                2
